Title: To James Madison from George W. Erving (Abstract), 1 June 1805
From: Erving, George W.
To: Madison, James


1 June 1805, London. No. 60. “The inclosed is copy of a letter from Baron Jacobi the Prussian Minister at this Court, & of my reply, respecting the estate of a certain Major Ludemann. The Baron, probably from a want of information as to the nature of our constitution, has imagined that this private affair may be controuled by the government; but as what he asks at present is only ‘to be made acquainted with the reasons of Mr Heths refusal’ to settle the Estate, I have thought it unnecessary to enter into any particular explanation, but that it was proper to give merely a civil answer; & to transmit the communication to you, to be disposed of as you may think proper.”
Adds in a postscript: “Mr John Livingstons bill in the Somerset Miller has just been presented; your letter of Jany 12th mentions that he had been instructed to draw for 17,420 Dollars; equal to £3919..10s.. Sterling; but he has drawn for—3989..12..5 that is for 70..2..5—too much by your Estimate; & by mine as stated in my letter of May 18th for 74..19..1—too much. As his letter of advice mentions that he has drawn by your order I will honor the bill to the amount stated in your letter, & have given an answer to the holders conformably & to prevent mistakes in writing; viz ‘I will pay on this bill 3919..10 as soon as in Cash for Mr Livingston, & request that it may be presented again on the 17. July.’ “
